Title: From Thomas Jefferson to Jean Baptiste Ternant, 23 October 1792
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Oct. 23. 1792.

Th: Jefferson presents his respectful compliments to M. de Ternant. He has examined again with care the commission of M. de la Forest, and finds it impossible to consider it as any thing more than a Commission of Consul General for N. York, Jersey, Pensylva. and Delaware. If any thing more has been intended, the error has been in those who drew the commission, and this error we are not authorised to correct. Being corrected by a new commission, we shall be very happy to render the Exequatur conformable to that, as the one now inclosed is to the present commission. M. de Ternant will see on the next page an Analysis of the present commission and some observations on it.
